         Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                            )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )       Case No. 16-20032-02-JAR
                                                     )
KARL CARTER,                                         )
                                                     )
                      Defendant.                     )


                  SUPPLEMENTAL STATUS REPORT OF RECORDED
                         TELEPHONE CALL DISCOVERY

       COMES NOW the United States of America, by and through Steven D. Clymer, Special

Attorney, Stephen R. McAllister, United States Attorney for the District of Kansas, and Duston

J. Slinkard, First Assistant United States Attorney, and provides the Court with the following

report on the status of production of recorded telephone call discovery related to the Federal

Public Defender (“FPD”)’s Motion for Discovery (Doc. 572) and the Court’s Order thereupon

(Doc. 705):

       1. This report supplements the government’s Status Report of Recorded Telephone Call

Discovery filed August 27, 2019 (Doc. 764) and Supplemental Status Reports of Recorded

Discovery filed on October 10, 2019 (Doc. 787) and November 14, 2019 (Doc. 799).

       2. During the most recent Status Conference in the Consolidated In re: CCA Recordings

2255, Case No. 19-2491-JAR-JPO, on November 18, 2019, the FPD made reference to sixteen

persons for which they had not received materials they expected to from the government.

Subsequent to the conference, the parties conferred, eventually narrowing the list to nine

individuals (all from the FPD’s first, in-custody, list). The FPD also provided the government
         Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 2 of 8




with documents they had developed or obtained regarding calls for those nine individuals. See

Attachment 1.

       3. The government then examined the documents provided by the FPD, re-examined its

physical and electronic files, and re-inquired with respect to the nine individuals. Following is a

list of the nine individuals with a summary of results of these further efforts:

                a. Lazaro Garciga – the FPD produced a June 18, 2013 e-mail from a Securus e-

       mail address to an individual at CCA indicating that an “image file created from the

       folder Lazaro Garciga” was ready for download. A legal assistant working at the

       direction of the undersigned re-examined both network locations where case information

       is electronically stored and the physical file for the case and did not find any recorded

       calls or information or material revealing the existence of recorded calls. The attorney who

       originally prosecuted the case was again asked about the possibility of any calls in the case

       and could not recall or locate any recorded calls or information or material revealing the

       existence of recorded calls. Accordingly, the government has nothing additional to produce

       with respect to Lazaro Garciga.

                b. Nicholas Hurtado – the FPD produced e-mails dated May 13, 2016 (two), May 16,

       2016, and May 25, 2016, from a Securus e-mail address to an individual at CCA

       indicating that call recordings were ready to download from the Securus Call Platform.

       The undersigned was able to confirm that the calls for Nicholas Hurtado were obtained

       by the government as part of the investigation related to the Black et al. prosecution. See

       Attachment 2. Accordingly, the undersigned has updated the project spreadsheet for the

       review of the FPD’s In-Custody List to reflect that Nicholas Hurtado’s calls were

       obtained in the Black investigation. See Attachment 3. All calls and derivative materials
                                                  2
 Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 3 of 8




from the Black investigation were delivered to the Court by the attorneys involved with

that investigation in August of 2016 in response to the Court’s original claw back order

(Doc. 113). In reviewing the materials from the Black investigation that remain in the

U.S.A.O. as part of this re-examination no calls or derivative materials were located for

Nicholas Hurtado.

       c. Booker Johnson – The FPD produced e-mails between a former DEA Task

Force Officer, who was involved with the investigation of Johnson, and an individual at

CCA, reflecting that the Task Force Officer obtained calls for Johnson (and a

codefendant, Christopher McMillon, who has filed a 2255 petition consolidated into In

re: CCA Recordings 2255, Case No. 19-2491-JAR-JPO). The e-mails reflect that calls

were obtained in July of 2015, after both Johnson and McMillon were arrested pursuant

to a complaint in U.S. v. Johnson, et al., 15-40064-DDC on or about July 9, 2015. The

undersigned, who was one of the prosecuting attorneys for the Johnson case, does not

recall ever knowing that post-arrest jail calls were obtained by the DEA for either of

these individuals prior to receiving these documents from the FPD. The undersigned also

brought this matter to the attention of the other prosecutor who had handled the Johnson

case, who confirmed he was also unaware that the DEA had obtained these calls. The

undersigned and a legal assistant working at his direction reviewed both network

locations where case information is electronically stored and the physical file for the case

and did not find any recorded calls or information or material revealing the existence of

recorded calls. The undersigned also contacted the DEA’s Topeka Post of Duty, where the

former Task Force Officer had been assigned (she continues to work for the Topeka Police

Department, but is no longer assigned to the DEA task force) to determine if the DEA had
                                          3
  Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 4 of 8




any further information. Ultimately, both the current personnel, and the former supervisor of

the post when the TFO was assigned there, reported that they did not find any calls or related

materials. See Attachment 4. Accordingly, the government agrees that calls obtained by the

former DEA Task Force Officer, but has found nothing to indicate that they were obtained

by, through, or with the knowledge of the U.S. Attorney’s Office (“USAO”). Moreover, the

government has not been able to locate any calls or related materials.

        d. Frenklyn Piggie – The FPD provided e-mails showing that calls were requested by

the USMS. The undersigned was able to confirm that the calls for Frenklyn Piggie were

obtained by the government as part of the investigation related to the Black et al. prosecution.

See Attachment 2. Accordingly, the undersigned has updated the project spreadsheet for the

review of the FPD’s In-Custody List to reflect that Frenklyn Piggie’s calls were obtained in

the Black et al. investigation. See Attachment 3. All calls and derivative materials from the

Black investigation were delivered to the Court by the attorneys involved with that

investigation in August of 2016 in response to the Court’s original claw back order (Doc.

113). In reviewing the materials from the Black investigation that remain in the U.S.A.O. as

part of this re-examination no calls or derivative materials were located for Frenklyn Piggie.

        e. Shawn Shutts – The FPD provided e-mails showing that calls were requested by

the USMS. The government had already reported that Shutts’ calls were obtained in the

Black et al. investigation. All calls and derivative materials from the Black investigation were

delivered to the Court by the attorneys involved with that investigation in August of 2016 in

response to the Court’s original claw back order (Doc. 113). In reviewing the materials from

the Black investigation that remain in the U.S.A.O. as part of this re-examination no calls or

derivative materials were located for Shawn Shutts.


                                           4
  Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 5 of 8




        f. Matthew Spaeth -- The FPD provided a request form dated November 17, 2014,

which requested Spaeth’s calls and referenced his individual prosecution and an e-mail dated

May 20, 2016 from a Securus e-mail address to an individual at CCA indicating that call

recordings were ready to download from the Securus Call Platform. A legal assistant

working at the direction of the undersigned re-examined both network locations where

case information is electronically stored and the physical file for the case and did not find

any recorded calls or information or material revealing the existence of recorded calls.

The attorney who originally prosecuted the case was again asked about the possibility of

any calls in the case and could not recall or locate any recorded calls or information or

material revealing the existence of recorded calls. The government had already reported

that Spaeth’s calls were obtained in the Black et al. investigation. All calls and derivative

materials from the Black investigation were delivered to the Court by the attorneys involved

with that investigation in August of 2016 in response to the Court’s original claw back order

(Doc. 113). In reviewing the materials from the Black investigation that remain in the

U.S.A.O. as part of this re-examination no calls or derivative materials were located for

Spaeth. Because the case agent whose name appeared on November 17, 2014 call request

form was also one of the agents involved in the Black investigation, it seems possible that

any earlier calls received for Spaeth were later combined with calls received in the Black

investigation, but this has not been able to be confirmed. In any event, the time period for

calls obtained in the Black investigation was from November 3, 2014, to May 20, 2016,

which would appear to have covered any calls that could have been received pursuant to the

November 17, 2014 request.

        g. Charles Steele – The FPD provided e-mails and a subpoena showing that Steele’s

                                            5
  Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 6 of 8




calls were sought and obtained in the Black investigation. The government had already

reported that Steele’s calls were obtained in the Black investigation. All calls and derivative

materials from the Black investigation were delivered to the Court by the attorneys involved

with that investigation in August of 2016 in response to the Court’s original claw back order

(Doc. 113). In reviewing the materials from the Black investigation that remain in the

U.S.A.O. as part of this re-examination no calls or derivative materials were located for

Steele.

          h. Ataven Tatum – the FPD produced e-mails from June 18, 2013, and June 13,

2014, from a Securus e-mail address to two different individuals at CCA indicating that

an “image file created from the folder Lazaro Garciga” was ready for download. A legal

assistant working at the direction of the undersigned re-examined both network locations

where case information is electronically stored and the physical file for the case and did

not find any recorded calls or information or material revealing the existence of recorded

calls. The attorney who originally prosecuted the case was again asked about the possibility

of any calls in the case and could not recall or locate any recorded calls or information or

material revealing the existence of recorded calls. Accordingly, the government has nothing

additional to produce with respect to Ataven Tatum.

          i. Virok Webb -- the FPD produced e-mails from May 20, 2016, May 24, 2016,

and May 25, 2016, from a Securus e-mail address to an individual at CCA indicating that

call recordings for Webb was ready for download. The government had already reported

that Steele’s calls were obtained in the Black et al. investigation. All calls and derivative

materials from the Black investigation were delivered to the Court by the attorneys involved

with that investigation in August of 2016 in response to the Court’s original claw back order

                                            6
          Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 7 of 8




        (Doc. 113). In reviewing the materials from the Black investigation that remain in the

        U.S.A.O. as part of this re-examination no calls or derivative materials were located for

        Webb.

        4. During the re-examination described in 3, above, the government located a complete set of

call detail reports showing the individuals for whom calls and were obtained, and the time periods of

such calls, during the Black investigation. The government had these scanned by individual and

provided a full set to the FPD electronically on February 12, 2020.

        5. Since the filing of the government’s last Supplemental Status Report of Recorded

Discovery on November 14, 2019 (Doc. 799), the government located additional materials

believed to be responsive to the FPD’s Phone Discovery Motion for three matters:

        a. Black et al. – A disc of materials including calls from the grand jury presentation, and

some duplicate electronic materials, which were downloaded to a flash drive and deleted from

the network.

        b. Guy Neighbors – A disc of calls that had been stored separately as part of materials

submitted as part of a competency evaluation.

        c. Nancy Viveros – A disc of calls and materials, including an acknowledgement form,

call request, and call detail report.

        6. On February 13, 2020, the foregoing materials were delivered to the Court,

accompanied by inventory reports. It is not known whether and to what extent these additional

materials may be duplicative of earlier disclosure made in these three matters.

        7. Because prior disclosure had been made in each of these matters previously, the

disclosure of these additional materials does not change the totals with respect to individuals for

whom materials were found and disclosed previously reported to the Court.
                                                   7
          Case 2:16-cr-20032-JAR Document 806 Filed 02/14/20 Page 8 of 8




                                                Respectfully submitted,

                                                s/Duston J. Slinkard
                                                Duston J. Slinkard, #21294
                                                First Assistant United States Attorney
                                                444 SE Quincy Street, Room 290
                                                Topeka, KS 66683
                                                Phone: (785) 295-2850
                                                Fax: (785) 295-2853
                                                duston.slinkard@usdoj.gov




                                  CERTIFICATE OF SERVICE

        I hereby certify that on 14th day of February, 2020, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic

filing to the counsel of record in this case.



                                                s/Duston J. Slinkard
                                                Duston J. Slinkard
                                                First Assistant United States Attorney




                                                   8
